
	
		II
		111th CONGRESS
		1st Session
		S. 2783
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2009
			Mr. Bayh (for himself,
			 Mr. Lugar, and Ms. Cantwell) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  incentives for used oil re-refining, and for other purposes.
	
	
		1.Extension and modification of
			 election to expense certain refineries
			(a)In
			 general
				(1)Definition of
			 qualified refinerySubsection (d) of section 179C of the Internal
			 Revenue Code of 1986 (relating to qualified refinery) is amended to read as
			 follows:
					
						(d)Qualified
				refineryFor purposes of this section, the term qualified
				refinery means any refinery located in the United States which is
				designed to serve the primary purpose of—
							(1)processing liquid
				fuel—
								(A)from crude oil or
				qualified fuels (as defined in section 45K(c)), or
								(B)directly from
				shale or tar sands, or
								(2)processing
				non-virgin lube oil from used, refined products (including used lube oil
				originally derived from crude oil or qualified
				fuels).
							.
				(2)Definition of
			 qualified refinery propertySubsection (c) of section 179C of
			 such Code is amended by adding at the end the following new paragraph:
					
						(4)Special rule
				for qualified refineries producing re-refined lubricating oilIn
				the case of a refinery described in subsection (d)(2)—
							(A)paragraph (1)(B)
				shall be applied by substituting January 1, 2017 for
				January 1, 2014, and
							(B)paragraph (1)(F)
				shall be applied by substituting January 1, 2013 for
				January 1, 2010 each place it
				appears.
							.
				(b)Conforming
			 amendments
				(1)Subsection (e) of
			 section 179C of the Internal Revenue Code of 1986 is amended—
					(A)by inserting
			 virgin before lube oil in paragraph (1),
			 and
					(B)by inserting
			 or other products from used refined products after (as
			 defined in section 45K(c)) in paragraph (2).
					(2)Subsection (f) of
			 section 179C of such Code is amended by inserting virgin before
			 lube oil facility.
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			2.Credit for
			 production of re-refined lubricating oil
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following:
				
					45R.Credit for
				production of re-refined lubricating oil
						(a)General
				ruleFor purposes of section 38, the re-refined lubricating oil
				production credit determined under this section for any taxable year is equal
				to 20 cents per gallon of qualified re-refined lubricating oil which is
				produced by the taxpayer during the taxable year.
						(b)Qualified
				re-Refined lubricating oilFor purposes of this section—
							(1)In
				generalThe term qualified re-refined lubricating
				oil means a base oil which—
								(A)meets the
				American Society of Testing and Materials standard for hydrocarbon lubricant
				base oils (ASTM D6074), and
								(B)which is
				manufactured—
									(i)at a qualified
				facility, and
									(ii)from at least 95
				percent used oil by a re-refining process which effectively removes physical
				and chemical impurities and spent and unspent additives.
									(2)Qualified
				facilityThe term qualified facility means a
				qualified refinery (as defined in section 179C(d)).
							(3)Noncompliance
				with pollution control lawsFor purposes of paragraph (2), a
				facility that is not in material compliance with all applicable State and
				Federal pollution prevention, control, and permit requirements for any period
				of time during a taxable year shall not be a qualified facility during such
				period.
							(c)Adjustment for
				inflationIn the case of a taxable year beginning in a calendar
				year after 2009, the 20 cents amount in subsection (a) shall be increased by an
				amount equal to—
							(1)such amount,
				multiplied by
							(2)the
				cost-of-living adjustment determined under section 1(f)(3) for such calendar
				year by substituting calendar year 2008 for calendar year
				1992 in subparagraph (B)
				thereof.
							.
			(b)Credit made part
			 of general business creditSection 38(b) of the Internal Revenue Code
			 of 1986 is amended—
				(1)by striking
			 plus at the end of paragraph (34),
				(2)by
			 striking the period at the end of paragraph (35) and inserting ‘‘, plus’’,
			 and
				(3)by
			 adding at the end the following new paragraph:
					
						(36)the re-refined lubricating oil production
				credit determined under section
				45R(a).
						.
				(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following:
				
					
						Sec. 45R. Credit for production
				of re-refined lubricating
				oil.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to oil
			 produced after the date of the enactment of this Act.
			
